UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
Case No. l7CR1453-RAM

Plaintiff,
vs.

 

JUDGl\/
Dylan J ames KING,

Defendant.

 

 

 

 

 

 

IT APPEAR[NG that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, Without prejudice; or

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Governrnent for dismissal, With prejudioe; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been Waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

ij E U |:| § ll |:|

of the offense(s) as charged in the Indictment/Inforrnation:

 

 

 

 

Dated; 10/30/2018 §%§§\§\\: § \

Hon. Robe\rt A. l§'/lcQD'i)d, Jr. `
United States Magistrate Judge

